Change in Control Agreement dated January 31, 2007 between TransCommunity
Financial Corporation and Bruce B. Nolte
EX-10.1

TransCommunity Financial Corporation


Change in Control Agreement




This Change in Control Agreement (this “Agreement”) dated this 31st day of
January, 2007, by and between Bruce B. Nolte (“Employee”) and TransCommunity
Financial Corporation (the “Company”), shall become effective January 31, 2007.


1.
Change in Control Payments


a.
Severance Pay
In the event that (i) a Change in Control, as defined herein, occurs during
Employee’s employment as a full-time employee of the Company or any 100% owned
subsidiary of the Company and (ii) within the period beginning on the date of
closing of the Change in Control and ending one (1) year thereafter, Employee’s
employment with the Company is terminated by the Company without Cause or by
Employee for Good Reason, the Company will owe Employee the severance pay,
benefits and vesting of stock awards described in this subsection and
subsections b and c below.  If severance pay is owed to Employee, the Company
shall pay Employee, within thirty (30) days after his termination of employment
or such later date as may be required by Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), an amount equal to two times the sum of
(i) the Employee's annual base salary in effect on his termination of
employment, or Change in Control date, whichever is greater, plus (ii) the
amount of bonus, if any, paid to Employee during the calendar year preceding the
calendar year in which the Change in Control occurs.  
b.
Benefits
The Company shall continue the payment of all premiums due under the long-term
care insurance policy purchased for Employee until all payments under such
policy are satisfied.  
c.
Awards
To the extent that Employee has been granted options, stock awards or other
equity compensation under the Company’s equity compensation plan, Employee’s
interest in such awards shall be fully exercisable, vested and nonforfeitable as
of the Change in Control date, to the extent not already exercisable or vested
as of such date.
d.
Definitions
“Cause,” for purposes of this Agreement, means fraud, dishonesty, embezzlement,
gross negligence or willful misconduct in respect of Employee’s obligations to
the Company and this Agreement.  
“Good Reason,” for purposes of this Agreement, means (i) Employee is removed as
Chief Executive Officer of the Company, (ii) Employee’s job responsibilities are
materially changed and restricted, (iii) Employee’s annual salary rate is
decreased, or (iv) Employee’s office is based more than twenty-five (25) miles
from the facility where Employee was located ninety (90) days prior to the
announcement of the possible Change in Control.
“Change in Control,” for purposes of this Agreement, means the occurrence, with
respect to the Company of any of an “Acquisition of Controlling Ownership” (as
defined in clause (i) below), a “Business Combination” (as defined in clause
(ii) below), a “Liquidation or Dissolution” (as defined in clause (iii) below).


(i)
“Acquisition of Controlling Ownership” means the acquisition (excluding any
registered offerings of the Company’s stock)  by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of either (x) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”).  Notwithstanding the foregoing,
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control:


(A)
any acquisition directly from the Company;


(B)
any acquisition by the Company;


(C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or


(D)
any acquisition by any corporation pursuant to a transaction which complies with
paragraphs (A), (B) and (C) of clause (ii) below.


(ii)
“Business Combination” means the consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”) unless all of the following
occur:


(A)
all or substantially all of the individuals and entities who were the beneficial
owners respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries, in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be;


(B)
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly,  more than thirty percent (30%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination; and


(C)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Board of the
Company immediately prior to the closing of such Business Combination or were
elected by such majority at the time of the execution of the initial agreement,
or of the action of the Board, providing for such Business Combination.


(iii)
“Liquidation or Dissolution” means the approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.


2.
Limitation on Change in Control Payments


Anything in Section 1 above to the contrary notwithstanding, if, with respect to
Employee, the payments that Employee has a right to receive under this Agreement
plus any other payments from the Company including but not limited to the
acceleration of the exercisability and/or vesting of any awards of Common Stock
options to purchase Common Stock, together with any other payments which such
Participant has the right to receive from the Company or any other affiliated
entity, would constitute an “excess parachute payment” (as defined in Section
280G of the Code), then the payments under this Agreement shall be reduced to
(but not below zero) to the largest amount that will result in no portion of
such payments being subject to the excise tax imposed by Section 4999 of the
Code.  The determination of any reduction pursuant to this Section must be made
by the Company in good faith, before any payments are due and payable to
Employee.


3.
Nonqualified Deferred Compensation Omnibus Provision


It is intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be paid and provided in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.  In connection with effecting
such compliance with Section 409A of the Code, the following shall apply:


(i)
Notwithstanding any other provision of this Agreement, the Company is authorized
to amend this Agreement, to delay the payment of any monies and/or provision of
any benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder).  


(ii)
Neither the Employee nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).  Notwithstanding the foregoing:


(A)
Payment may be delayed for a reasonable period in the event the payment is not
administratively practical due to events beyond the recipient’s control such as
where the recipient is not competent to receive the payment, there is a dispute
as to amount due or the proper recipient of such payment, additional time is
needed to calculate the amount payable, or the payment would jeopardize the
solvency of the Company.


(B)
Payments shall be delayed in the following circumstances:  (1) where the Company
reasonably anticipates that the payment will violate the terms of a loan
agreement to which the Company is a party and that the violation would cause
material harm to the Company; or (2) where the Company reasonably anticipates
that the payment will violate Federal securities laws or other applicable laws;
provided that any payment delayed by operation of this clause (B) will be made
at the earliest date at which the Company reasonably anticipates that the
payment will not be limited or cause the violations described.


(iii)
If the Employee is a specified employee of a publicly traded corporation as
required by Section 409A(a)(2)(B)(i) of the Code, and any payment or provision
of any benefit hereunder is subject to Section 409A any payment or provision of
benefits in connection with a separation from service payment event (as
determined for purposes of Section 409A of the Code), as opposed to another
payment event permitted under Section 409A, shall not be made until six months
after the Employee’s separation from service (the “409A Deferral Period”).  In
the event such payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled.  In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at the Employee’s expense, with the Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.


4.
Legal Fees and Expenses


The Company must pay all legal fees and expenses, if any, incurred by Employee
in obtaining, enforcing, or defending any right or benefit provided by this
Agreement, whether successful or not.  Payments under this Section are not
severance and are not subject to reduction under any other section of this
Agreement.


5.
No Obligation to Mitigate Damages; No Effect on Other Contractual Rights


Employee shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment provided for under this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer after his termination date, or otherwise.  The amounts payable to
Employee under Section 1 hereof shall not be treated as damages but as severance
compensation to which the Employee is entitled by reason of termination of
Employee’s employment in the circumstances contemplated by this Agreement.


6.
Employment Generally


Upon the effective date of this Agreement, Employee will be an “at will”
employee of the Company and this Agreement shall confer no rights to continuing
employment.


7.
Notices
All notices, consents, and other communications to, upon, and between the
respective parties hereto shall be in writing and shall be deemed to have been
given, delivered, or made when sent or mailed by registered or certified mail,
postage prepaid, and return receipt requested and addressed to the Company at
its principal office in Richmond, Virginia, and to the Employee at his residence
as shown upon the employment records of the Company.
8.
Modification
No provision of this Agreement, including any provision of this Section, may be
modified, deleted or amended in any manner except by an agreement in writing
executed by the parties hereto.
9.
Benefit
All of the terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the Company and its successors and assigns and by the
Employee and his personal representatives.
10.
Severability
In the event that any part of this Agreement shall be held to be unenforceable
or invalid, the remaining parts shall nevertheless continue to be valid and
enforceable as though the unenforceable or invalid portions were not a part
hereof.
11.
Construction
This Agreement is executed and delivered in the Commonwealth of Virginia,
without reference to that jurisdiction’s conflict of law provisions.  This
Agreement supersedes all other agreements, whether oral or written, between the
Employee and the Company, or any of its affiliated or parent companies, with
respect to the terms of Employee’s employment by the Company or any of its
affiliated or parent companies.  All such prior agreements are null and void.
12.
Headings
The headings provided herein are for convenience only and shall not affect the
interpretation of this Agreement.
13.
Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.
14.
Effective Date
This Agreement shall become effective as provided for in the first paragraph of
this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.




TransCommunity Financial Corporation
Employee
/s/ Troy A. Peery, Jr.
 
/s/ Bruce B. Nolte
Troy A. Peery, Jr., Chairman
 
Bruce B. Nolte